Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


James Wesley Brooks Jackson, Appellant                Appeal from the 372nd District Court of
                                                      Tarrant County, Texas (Tr. Ct. No.
No. 06-13-00077-CR        v.                          1283854R). Opinion delivered by Justice
                                                      Moseley, Chief Justice Morriss and Justice
The State of Texas, Appellee                          Carter participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, James Wesley Brooks Jackson, has adequately indicated his
inability to pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED FEBRUARY 4, 2014
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk